DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species A in the reply filed on 2/09/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/2022.

Claim Objections

Claim 19 is objected to because of the following informalities:  claim 19 appears to be identical to claim 18.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayaraman (US Patent Publication 2006/0004437).
As to claim 15, Jayaraman discloses a method of manufacturing (Paragraphs [0004]-[0006]) a radially expandable stent (26) (Figures 6-13) comprising: forming a tubular body with a plurality of annular segments (16) having peaks and valleys (shown in Figure 6), a proximal and distal end segment (the ends of the stents shown in Figure 6-13), at least two internal segments (the inner zig-zag segments shown at 10 in Figure 10) between the end segments, at least three straight connectors between the end segments and internal segments (28), and wherein at least 90% of the connector segments between the internal segments are arcuate (30).
As to claim 16, Jayaraman discloses the peaks and valleys are 180 degrees out of phase (Figure 6).
As to claim 17, Jayaraman discloses the straight connector segments are three ((28) in Figure 6).  Also shown as the straight connectors on the ends of the stents in Figures 7-13.
As to claim 18, Jayaraman discloses the straight connector segments are equidistant from one another ((28) in Figure 6).
As to claim 19, Jayaraman discloses the straight connector segments are equidistant from one another ((28) in Figure 6).
As to claim 21, Jayaraman discloses straight connectors between the distal annular segment and the next two internally positioned segments (Figures 6-10 have at least two rows of straight connectors (28), Figures 11-13 have connectors (34) with both straight and arcuate portions).
As to claim 22, Jayaraman discloses stent resistance of at least 0.2 newtons (Paragraph [0007]).
As to claim 23, Jayaraman discloses the stent is metal (Paragraph [0021]).
As to claim 24, Jayaraman discloses cobalt chromium alloy (Paragraph [0013]).
As to claim 25, Jayaraman discloses a coating (Paragraph [0021]).
As to claim 26, Jayaraman discloses rapamycin (Paragraph [0068]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774